 
Exhibit 10.1
 
 
FORM OF SUBSCRIPTION AGREEMENT AND INVESTOR QUESTIONNAIRE


ECOREADY CORPORATION


REGULATION D UNIT OFFERING


Common Stock and Warrants


EcoReady Corporation
555 Winderley Place, Suite 300
Orlando, FL 32751


Ladies and Gentlemen:


YOU SHOULD MAKE YOUR OWN DECISION WHETHER THIS OFFERING MEETS YOUR INVESTMENT
OBJECTIVES AND RISK TOLERANCE LEVEL. THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES
COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES COMMISSION APPROVED, DISAPPROVED, ENDORSED, OR RECOMMENDED THIS
OFFERING, OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. NO STATE
ADMINISTRATOR IN ANY JURISDICTION HAS REVIEWED THE DISCLOSURE IN THIS
DOCUMENT.  ECOREADY CORPORATION IS RELYING ON AN EXEMPTION FROM REGISTRATION OR
QUALIFICATION IN OFFERING THE SECURITIES. NO INDEPENDENT PERSON HAS CONFIRMED
THE ACCURACY OR TRUTHFULNESS OF THIS DISCLOSURE, NOR WHETHER IT IS COMPLETE. ANY
REPRESENTATION TO THE CONTRARY IS ILLEGAL.


THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.


THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is made as of this
____ day of April, 2011, between EcoReady Corporation, a corporation organized
under the laws of the State of Florida (the “Company”), and
_____________________________________, the subscriber (“Subscriber”), as set
forth on the execution pages hereof.


 
1

--------------------------------------------------------------------------------

 
 
RECITALS


The Subscriber has offered to purchase the Units (as defined below) from the
Company and the Company desires to accept the Subscriber’s offer to purchase the
Units based solely upon the representations made by the Subscriber set forth
herein.


The Company and the Subscriber are executing and delivering this Subscription
Agreement in reliance upon the exemptions from securities registration under the
Securities Act of 1933, as amended (the “Securities Act”).


The Company desires to sell, and the Subscriber desires to purchase, upon the
terms and conditions stated in this Subscription Agreement, up to 15 units at
the price of Fifteen Thousand Dollars ($15,000.00) each. Each unit consists of
(i) fifty thousand (50,000) shares of common stock (the “Common Stock”) and (ii)
a three-year common stock purchase warrant to purchase up to an additional fifty
thousand (50,000) shares of Common Stock, at an exercise price of $0.45 per
share of Common Stock (the “Warrants” and together with the Common Stock, the
“Units”). The minimum subscription per Subscriber is one (1) Unit; however, in
the Company’s sole discretion it may accept subscriptions for a lesser number of
Units.  The shares of common stock issuable upon exercise of the Warrants are
referred to herein as the “Warrant Shares.” The Units, the Common Stock, the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities” and each of them may individually be referred to herein as a
“Security”.


The Company reserves the right to increase the amount of this offering by up to
5 Units without notice or approval from prior subscribers in the offering and it
reserves the right to terminate or withdraw the offering at any time. The Units
are offered solely to Accredited Investors (as hereinafter defined) by our
Placement Agents on a “best-efforts” basis.


The Subscriber understands and acknowledges that the Company is relying upon the
representations and warranties of the Subscriber set forth in this Subscription
Agreement without limitation.


NOW, THEREFORE, the Company and the Subscriber hereby agree as follows:


1. Recitals.  The above recitals are true and correct and constitute the terms
of this Subscription Agreement where applicable.


2. Subscription.  Subject to the terms and conditions of this Subscription
Agreement, the Subscriber hereby irrevocably subscribes for and agrees to
purchase the number of Units set forth on the signature page hereto and, as full
payment therefore, agrees to pay to the Company, concurrently with the
Subscriber’s execution and delivery of this Subscription Agreement, the sum of
$15,000.00 in cash for each Unit purchased.


This offering may be modified by the Company’s management at its sole discretion
without approval from, or notice to Subscriber, including but not limited to,
increases or reductions in the Unit price, offering terms, and number and type
of Securities contained within the Unit. At the sole discretion of the Company’s
management, the Company may conduct other offerings of its securities while it
is conducting this offering with terms that may not be similar or comparable to
this offering.
 
 
2

--------------------------------------------------------------------------------

 

 
3. Subscriber’s Representations and Warranties. As a material inducement for the
Company to enter into this Subscription Agreement, the Subscriber represents and
warrants to the Company as follows:


3.1 Purchase for Subscriber’s Own Account. The Subscriber is purchasing the
Securities for the Subscriber’s own account and not with a view towards the
public sale or distribution thereof, except pursuant to sales that are exempt
from the registration requirements of the Securities Act and/or sales registered
under the Securities Act. The Subscriber understands that Subscriber must bear
the economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any such
Securities.


3.2 Investment Intention of Subscriber. The Subscriber understands that the
Securities have not been registered under the Securities Act by reason of a
claimed exemption under the provisions of the Securities Act that depends, in
part, upon the Subscriber’s investment intention. In connection with this, the
Subscriber understands that it is the position of the U.S. Securities and
Exchange Commission (“SEC”) that the statutory basis for such exemption would
not be present if the Subscriber’s representation merely meant that its present
intention was to hold such securities for a short period, such as the capital
gains period of tax statutes, for a deferred sale, for a market rise, assuming
that a market develops, or for any other fixed period. The Subscriber realizes
that, in the view of the SEC, a purchase now with an intent to resell would
represent a purchase with an intent inconsistent with its representation to the
Company, and the SEC might regard such a sale or disposition as a deferred sale
to which such exemptions are not available.


3.3 Reliance on Exemptions from Registration. The Subscriber understands that
the Securities are being offered and sold in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein without
limitation in order to determine the availability of such exemptions and the
eligibility of the Subscriber to acquire the Securities.


3.4 Lack of Governmental Approval or Review. The Subscriber understands that the
Securities have not been approved or disapproved by the SEC or any State
Securities Commission or any foreign governmental authority of any country nor
has the SEC or any State Securities Commission or foreign governmental authority
of any jurisdiction passed upon the accuracy of any information provided to the
Subscriber or passed upon, or made any recommendation or endorsement of the
securities or made any finding or determination as to the fairness of the
offering. The Subscriber will furnish evidence satisfactory to the Company of
compliance with the laws of any jurisdiction that, in the opinion of the
Company, may be applicable, and the Company shall be entitled to require and
rely upon an opinion of counsel at the expense of Subscriber which must be
satisfactory to the Company with respect to compliance with laws of any
jurisdiction deemed applicable by the Company.
 
 
 
3

--------------------------------------------------------------------------------

 

 
3.5 Accredited Investor Status, and Suitability. The Subscriber has read and
understands Rule 501(a) of Regulation D of the Securities Act and represents
that he is an “Accredited Investor” as that term is defined by Rule 501(a). The
Subscriber further represents that he is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to a
variety of sophisticated and complex investments that present investment
decisions like those involved in the purchase of the Securities. The Subscriber,
in reaching a decision to subscribe, has such knowledge and experience in
financial and business matters that the Subscriber is capable of reading,
interpreting and understanding financial statements and evaluating the merits
and risks of an investment in the Securities and has the net worth to undertake
such risks. Subscriber has invested in securities offered by the Company and/or
investments in the securities of companies comparable to the Company that
involve non-trading, and/or thinly traded securities and penny stocks,
unregistered securities, restricted securities, high risk investments, operating
losses and securities which are not listed or quoted on any national securities
exchange. The Subscriber represents that in addition to its own ability to
evaluate the investment, it has employed the services of an investment advisor,
attorney or accountant to read all of the documents furnished or made available
by the Company to it to evaluate the merits and risks of such an investment on
its behalf, and that he recognizes the highly speculative nature of an
investment in the Securities. The Subscriber is familiar with the business
operations and financial affairs of the Company.


3.6 Financial Suitability. Subscriber understands that Subscriber may be unable
to liquidate the Securities and any transfer of the Securities is limited. The
Subscriber’s overall commitment to investments which are not readily marketable
is not disproportionate to Subscriber’s net worth, and the investment in the
Securities will not cause the Subscriber’s overall investment in illiquid
high-risk investments to become excessive in proportion to Subscriber’s assets,
liabilities and living standards. The Subscriber can bear the economic risk of
an investment for an indefinite period of time and can bear a loss of the entire
investment in the Securities without financial hardship or a change in its
living conditions.


3.7 Company Information. The Subscriber hereby acknowledges that:


(a) No offering memorandum or similar disclosure document has been prepared in
connection with the sale of the Units. The Subscriber has read this Subscription
Agreement and is familiar with the terms of the Securities.


(b) In making the decision to purchase the Securities, the Subscriber and the
Subscriber’s advisors have, prior to any sale to the Subscriber, been given
access and the opportunity to examine all books and records of the Company, all
contracts and documents relating to the Company, and all filings made by the
Company with the U.S. Securities and Exchange Commission, and an opportunity to
ask questions of, and to receive answers from, the Company and to obtain any
additional information necessary to verify the accuracy of the information
provided to the Subscriber. The Subscriber and the Subscriber’s advisors have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities that have been requested.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(c) The only representations and warranties being given to the Subscriber by the
Company are as contained in this Subscription Agreement.


(d) The Subscriber understands that this offering has not been registered under
the Securities Act and is being made in reliance upon exemptions therefrom.
Subscriber must rely upon the Subscriber’s own access to information about the
Company and the offering. The Subscriber has requested, received, reviewed,
understands and considered all information it deems relevant in making an
informed decision to purchase the Securities, including but not limited to the
Company’s financial information, and the Subscriber has conducted independent
due diligence in matters involving the Company. Subscriber has consulted with
Subscriber’s legal, tax, and investment advisors regarding its investment in the
Securities and has received their approval to invest in the Securities. The
Subscriber hereby represents that, in Subscriber’s opinion, it has received
information equivalent to that which would be provided to an Investor in a
registration statement filed under the Securities Act. The Subscriber
understands that the Subscriber or the Subscriber’s representatives have been
and will continue to be provided with access to the Company’s financial records
through its public filings with the SEC. The Subscriber has furnished the
Subscriber’s legal, tax and financial advisors with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities, and the Subscriber has advised the Company
that the offering, according to its terms, will, in the opinion of the
Subscriber, be made in compliance with applicable state and federal securities
laws.


3.8 Representations of Income or Profit. The Subscriber is not investing in the
Securities based upon any representation, oral or written, by any person with
respect to the future value of, if any, or the income from, if any, the
Securities. Neither the Company, the Placement Agent, nor any of their
respective officers, directors, stockholders, partners, employees or agents, or
any other persons have represented, guaranteed or warranted, whether expressly
or by implication, that: (i) the Company or the Subscriber will realize any
given percentage of profits and/or amount or type of consideration, profit or
loss as a result of the Company’s activities or the Subscriber’s investment in
the Company; or (ii) the past performance or experience of the Company’s
management, or of any other person, will in any way indicate predictable results
regarding the ownership of the Company’s securities, the future value of the
Company’s securities, or of the Company’s activities.


3.9 Use of Proceeds. Subscriber acknowledges that the Company’s management has
the sole discretion over the use of proceeds of the offering and there are no
assurances that the Company will use the proceeds as the Company currently
intends. As a result, the Company’s management may spend the proceeds on a broad
variety of items including, without limitation, operating expenses, loans,
salaries, joint ventures, partnerships, or other business arrangements formed
now or to be formed in the future, any or all of which may never be successful.
Subscriber acknowledges that it will have no control or ability to influence or
participate in the determination of how the proceeds from this offering will be
utilized and the use of the proceeds by management cannot currently be predicted
with any accuracy.
 
 
 
5

--------------------------------------------------------------------------------

 

 
3.10 Limited Public Market. The Company’s shares are not quoted and not traded
on any national stock exchange, but rather on the OTCQB, and Subscriber
understands and acknowledges that there is no guaranty that the Company’s shares
will ever be quoted or traded on a national stock exchange or Nasdaq.


3.11 Transfer, Resale and/or Pledge. The Subscriber understands that the offer
and sale of the Securities have not been and are not being registered under the
Securities Act or any state securities laws, and the Securities may not be
transferred unless:


(a) the transfer is made pursuant to and as set forth in an effective
registration statement under the Securities Act covering the Securities; or


(b) the Subscriber shall have delivered to the Company at the Subscriber’s
expense an opinion of counsel (which opinion shall be in form, substance, scope
and law firm acceptable to the Company) to the effect that the Securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration; or


(c) sold under and in compliance with Rule 144 promulgated under the Securities
Act (or a successor rule) (“Rule 144”); or


(d) sold or transferred in accordance with applicable securities laws to an
affiliate of the Subscriber who agrees to sell or otherwise transfer the
Securities only in accordance with the provisions of this Section and who is an
Accredited Investor; and neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws.


Notwithstanding the foregoing or anything else contained herein to the contrary,
the Securities may not be pledged as collateral in connection with a bona fide
margin account or other lending arrangement, unless such pledge is consistent
with applicable laws, rules and regulations and at the Company’s option, the
pledgor provides the Company with a legal opinion (which opinion shall be in
form, substance, scope and law firm acceptable to the Company) that the pledge
or other lending agreement is in compliance with applicable state and federal
securities laws.


3.12 Rule 144 Resales. The Subscriber has read and understands that Rule 144
promulgated under the Securities Act requires, among other conditions, a six (6)
month holding period prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements under the
Securities Act. The Subscriber understands that the Company makes no
representation or warranty regarding its fulfillment in the future of any
reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or its dissemination to the public of any current
financial or other information concerning the Company, as is required by Rule
144 as one of the conditions of its availability. The Subscriber is aware that
the safe harbor provided by Rule 144 of the Securities Act is not now available
for Subscriber’s resale of the Securities and Rule 144 may never become
available for Subscriber’s resale of the Securities or any portion thereof.
 
 
 
6

--------------------------------------------------------------------------------

 

 
(a) Deposit and Resale of Securities. Subscriber understands that, in addition
to the restricted stock requirements of Rule 144 set forth in Section 3.12,
above, clearing brokers may decline to deposit into Subscriber’s account a stock
certificate for a security that (1) has a closing price below one cent ($0.01)
and/or (2) has stale or incomplete filings with the SEC or with Canada’s System
for Electronic Document Analysis and Retrieval (SEDAR).  Moreover, in the event
that Company files with Pink Sheets, clearing brokers may decline to even
consider depositing Company’s securities. In addition to these conditions and
limitations, Subscriber understands that clearing brokers may subject Company’s
securities to additional review before accepting such securities for deposit.


This review process may (1) take up to two weeks or longer and (2) may include
research into Company and/or Subscriber. Subscriber understands that the
characteristics triggering additional review include but may not be limited to:
(1) low price of the security or securities under review; (2) large number of
shares being deposited with clearing broker into Subscriber’s account; (3) the
securities in question are non-exchange traded; (4) the stock certificates are
recently issued; (5) recent merger activity of underlying Company; and/or (6)
change of name of the underlying Company issuing these stock certificates.
Clearing brokers may also charge a fee to Subscriber’s account for this review.
Finally, Subscriber understands that all of the aforementioned conditions,
limitations, and characteristics triggering review may apply to Subscriber’s
Deposit/Withdrawal At Custodian (DWAC) requests, Automated Customer Account
Transfer Account Service (ACATS) requests, and Depository Trust Company (DTC)
receipts for deposit requests.


3.13 Certificate Legends. The Subscriber understands that the certificates
representing the Units, the Common Stock, the Warrants and/or the Warrant Shares
shall bear a restrictive legend, until such time as the securities are subject
to an effective registration statement or otherwise may be sold by the
Subscriber under Rule 144(k), in substantially the following form:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction. The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.”


3.14 Authorization; Enforcement. This Subscription Agreement has been duly and
validly authorized, executed and delivered on behalf of the Subscriber and is a
valid and binding agreement of such Subscriber enforceable against the
Subscriber in accordance with its terms. If the Subscriber is a corporation, the
corporation is duly incorporated or organized and validly existing in the
jurisdiction of its incorporation or organization and has all requisite power
and authority to purchase and hold the Securities. The decision to invest and
the execution and delivery of this Subscription Agreement by a corporate
Subscriber, the performance of the obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized and require no
other proceedings on the part of the Subscriber. The individual signing this
Subscription Agreement has all right, power and authority to execute and deliver
this Subscription Agreement on behalf of the corporate Subscriber.
 
 
7

--------------------------------------------------------------------------------

 

 
3.15 Inconsistent Information. No oral or written representations have been made
other than as stated in this Subscription Agreement, and no oral or written
information furnished to the Subscriber or the Subscriber’s advisor(s) in
connection with this offering were in any way inconsistent with the information
stated in this Subscription Agreement.


3.16 Residency. The Subscriber is a resident of the jurisdiction set forth under
the Subscriber’s name on the Execution Page hereto executed by such Subscriber.


3.17 Affirmation. The Subscriber affirms that all information that the
Subscriber has provided to the Company, either directly or indirectly,
concerning the Subscriber, the Subscriber’s financial position and the
Subscriber’s knowledge of financial and business matters is accurate and
complete as of the date of this Subscription Agreement. The Subscriber
understands that the Company’s determination that exemptions from the
registration and qualification provisions of the Securities Act and applicable
state securities laws exist for the offer and sale of the Securities is based,
in part, upon the representations, warranties, agreements and statements made by
the Subscriber herein.


3.18 Remuneration and Commissions. The Subscriber is not aware of any
remuneration or commission that is to be paid to any person, directly or
indirectly, in connection with the offer, sale or purchase of the Securities
other than fees payable to the Placement Agent, who will receive 10% of the
gross proceeds from this offering and Placement Agent Warrants to purchase up to
10% of the shares of Common Stock offered in this offering.


3.19 Survival of Representations. The Subscriber acknowledges that the
representations, warranties and agreements made by the Subscriber herein shall
survive the execution and delivery of this Subscription Agreement, the purchase
of the Units and the exercise of the Warrants.


3.20 Acceptance by Company. The Subscriber understands that the Company reserves
the unrestricted right within 48 hours of acceptance of the signed subscription
agreement, to reject or limit any subscription at its sole discretion, even if
the Subscriber is an Accredited Investor and meets all of the requirements and
made all required representations.


3.21 Address. The Subscriber hereby represents that the address of Subscriber
furnished by it at the end of this Subscription Agreement is the Subscriber’s
principal residence if he/she is an individual or its principal business address
if it is a corporation or other entity and that the Company is relying upon this
information to ensure compliance with applicable federal securities and state
Blue Sky Laws.


3.22 FINRA Subscribers. The Subscriber acknowledges that if he or she is a
Registered Representative of a Financial Industry Regulatory Authority (“FINRA”)
member firm, he or she must give such firm the notice required by the FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm on
the signature page hereof.
 
 
 
8

--------------------------------------------------------------------------------

 

 
3.23 Applicability of State Securities Laws. The Subscriber acknowledges that at
such time, if ever, as the Securities or any portion thereof are registered,
sales of such Securities will be subject to state securities laws, including
those of states which may require any shares sold therein to be sold through a
registered broker-dealer or in reliance upon an exemption from registration.


3.24 Foreign Subscribers. If Subscriber is not a U.S. Person (as defined
herein), such Subscriber hereby represents that such Subscriber is satisfied as
to full observance of the laws of such Subscriber’s jurisdiction in connection
with any invitation to subscribe for the Securities or any use of this
Subscription Agreement, including: (i) the legal requirements of such
Subscriber’s jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purpose, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, which may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities. Such Subscriber’s subscription
and payment for, and such Subscriber’s continued beneficial ownership of, the
Securities will not violate any applicable securities or other laws of such
Subscriber’s jurisdiction. The term “U.S. Person” as used herein shall mean any
person who is a citizen or resident of the United States or Canada, or any
state, territory or possession thereof, including but not limited to any estate
of any such person, or any corporation, partnership, trust or other entity
created or existing under the laws thereof, or any entity controlled or owned by
any of the foregoing.


3.25 No General Solicitation or Advertisement. The Subscriber is not purchasing
the Securities as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, posted on the Internet, or
presented at any seminar or meeting, or any solicitation of a Subscription by a
person other than a representative of the Company with which the subscriber had
a pre-existing relationship in connection with investments in securities
generally.


3.26 No Escrow and Refundability. Subscriber acknowledges that all subscriptions
for the Units are non-refundable except where prohibited by law. The minimum
amount that the Company will accept from any Subscriber is Fifteen Thousand
Dollars ($15,000) for one Unit, subject to its right to accept Subscriptions a
lesser number of Units in its sole discretion. The Subscriber understands that
there is no minimum offering amount that the Company must receive from the sale
of the Units prior to utilizing this offering’s proceeds and no offering funds
will be held in escrow. As a result, all proceeds of the offering will be
deposited into the operating account of the Company and utilized by the Company
upon receipt, at its discretion.


3.27 Nominee. The Subscriber represents that it is not a nominee for any other
person. No one other than Subscriber has any interest in or any right to acquire
the Securities subscribed for by Subscriber. Subscriber understands and
acknowledges that the Company will have no obligation to recognize the
ownership, beneficial or otherwise, of such Securities by anyone but Subscriber.
Subscriber is purchasing the Units from funds legally obtained and belonging to
Subscriber and has not borrowed or otherwise received the funds used to purchase
the Securities, or any portion thereof from any third party.
 
 
 
9

--------------------------------------------------------------------------------

 

 
3.28 Binding Agreement; Assignment. Subscriber acknowledges that this
Subscription Agreement is irrevocable and may not be withdrawn, except as
required by applicable law, and upon the signing of this Subscription Agreement,
the Subscriber is obligated to purchase the Securities for the amount of
consideration set forth above. The Subscriber understands it may not assign this
Subscription Agreement or any of the Subscriber’s rights or delegate any of the
Subscriber’s obligations under this Subscription Agreement without the prior
written consent of the Company.


3.29 Due Diligence. The Subscriber understands and acknowledges that the Company
may be subject to unforeseen and other material risks and, as such, Subscriber
must rely upon its own independent due diligence investigation of the Company in
making an investment in the Units.


3.30 Risk Factors. The Subscriber understands that the Securities are a highly
speculative investment involving a high degree of risk and are suitable only for
persons or entities of substantial means who have no need for liquidity with
respect to their investment in the Securities and who can afford a total loss of
their entire investment without hardship or any change in living conditions.


4. Indemnification. Subscriber will indemnify and hold harmless the Company, the
Placement Agent, and each of their respective directors, officers, employees,
agents, counsels and controlling persons from and against, and will reimburse
the Company, the Placement Agent, and each of its respective directors,
officers, employees, agents, counsels and controlling persons with respect to,
any and all loss, damage, liability, cost or expense to which the Company, the
Placement Agent or any such person may become subject under the Securities Act
or otherwise, insofar as such losses, damages, liabilities, costs or expenses
are caused by any untrue statement or alleged untrue statement of any fact made
by Subscriber, or which arises therefrom or which is based upon the omission or
alleged omission to state therein a fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in reliance upon information furnished by or on
behalf of the Subscriber.


The Subscriber shall indemnify and hold harmless the Company, the Placement
Agent, and each of their respective directors, officers, stockholders,
employees, counsel, agents, successors and assigns from and against all losses,
damages, liabilities or expenses (including, without limitation, attorneys’
fees), as and when incurred, due to or arising out of, in whole or in part, any
breach of any representation or warranty made by the Subscriber set forth herein
or in any other agreement or document furnished by the Subscriber to any of the
foregoing in connection with this Subscription Agreement, arising out of the
resale or distribution by the Subscriber of the Securities or any portion
thereof in violation of the Securities Act or any applicable state securities
laws.


Promptly after receipt by the Company and/or Placement Agent of notice of the
commencement of any action involving the subject matter of the indemnity
provisions of this Subscription Agreement, the receiving party will notify the
Subscriber of the commencement thereof; but the omission to so notify the
Subscriber will not relieve it from any liability that it may have to the
Company and/or Placement Agent otherwise than hereunder. In case such action is
brought against the Company and/or Placement Agent and it/they notifies the
Subscriber of the commencement thereof, the Subscriber shall retain counsel
selected by the Company and pay all fees associated therewith including
retainers securing the payment of future legal fees.
 
 
 
10

--------------------------------------------------------------------------------

 

 
5. Miscellaneous.


5.1 Counterparts. This Subscription Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. This Subscription Agreement, once executed by a
party, may be delivered to the other parties hereto by facsimile transmission of
a copy of this Subscription Agreement bearing the signature of the party so
delivering this Subscription Agreement. In the event any signature is delivered
by facsimile transmission, the party using such means of delivery shall cause
the manually executed Execution Page(s) hereof to be physically delivered to the
other party within five (5) days of the execution hereof, provided that the
failure to so deliver any manually executed Execution Page shall not affect the
validity or enforceability of this Subscription Agreement.


5.2 Headings. The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.


5.3 Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement or the validity or enforceability of
this Subscription Agreement in any other jurisdiction.


5.4 Entire Agreement; Amendments. This Subscription Agreement and the
instruments referenced herein contain the entire understanding of Subscriber and
the Company, their affiliates and persons acting on their behalf with respect to
the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Subscriber makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Subscription Agreement may be waived other than by an
instrument in writing signed by the party to be charged with enforcement and no
provision of this Subscription Agreement may be amended other than by an
instrument in writing signed by the Company and Subscriber.


5.5 Notices. Any notices required or permitted to be given under the terms of
this Subscription Agreement shall be sent by certified or registered mail
(return receipt requested) or delivered personally, by responsible overnight
carrier or by confirmed facsimile, and shall be effective five (5) days after
being placed in the mail, if mailed, or upon receipt or refusal of receipt, if
delivered personally or by responsible overnight carrier or confirmed facsimile,
in each case addressed to a party. The addresses for such communications shall
be:
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
If to the Company, to:


EcoReady Corporation
555 Winderley Place, Suite 300
Orlando, FL 32751
Facsimile:


If to the Subscriber, to:


Such address set forth under the Subscriber’s name on the Execution Page hereto
executed by the Subscriber


5.6 Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. Except
as provided herein or therein, the Subscriber may not assign this Subscription
Agreement or any rights or obligations hereunder.


5.7 Third Party Beneficiaries. This Subscription Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


5.8 Publicity. The Company shall have the right to approve, before issuance, any
press releases, SEC statements, or any other public statements, with respect to
the transactions contemplated hereby; the Company shall be entitled, without the
prior approval of the Subscriber, to make any press release or SEC or FINRA
filings with respect to such transactions as is required by applicable law and
regulations.


5.9 Further Assurances. The Subscriber shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other Subscription Agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Subscription Agreement and the consummation of
the transactions contemplated hereby.


5.10 Additional Acknowledgement. The Subscriber acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Subscription Agreement, reviewed and understood the terms of this Subscription
Agreement, and the Subscriber Questionnaire. Subscriber represents that it has
independently made a decision to enter into the transactions contemplated by the
foregoing documents and agreements and it is not relying on any advice from or
evaluation by any other person including other Subscribers, and is not acting In
concert with any other person in making its purchase of Securities hereunder.
 
 
 
12

--------------------------------------------------------------------------------

 
 
5.11 Law and Arbitration. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts executed and performed in such State, without giving effect to
conflict of law principles. All controversies, claims and matters of difference
arising between the parties under this Subscription Agreement shall be submitted
to binding arbitration in New York County, New York under the Commercial
Arbitration Rules of the American Arbitration Association (lithe AAA”) from time
to time in force (to the extent not in conflict with the provisions set forth
herein). The agreement to arbitrate shall be specifically enforceable under
applicable law in any court of competent jurisdiction. Notice of the demand for
arbitration shall be filed in writing with the other parties to this
Subscription Agreement and with the AAA. Once the arbitral tribunal has been
constituted in full, a hearing shall be held and an award rendered as soon as
practicable. The demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter in question has arisen, and the parties
are not making progress toward a resolution. In no event shall it be made after
the date when institution of legal or equitable proceedings based on such claim,
dispute or other matter would be barred by the applicable contractual or other
statutes of limitations. 7.11 Law and Arbitration. This Subscription Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts executed and performed in such State, without
giving effect to conflict of law principles. All controversies, claims and
matters of difference arising between the parties under this Subscription
Agreement shall be submitted to binding arbitration in New York County, New York
under the Commercial Arbitration Rules of the American Arbitration Association
(lithe AAA”) from time to time in force (to the extent not in conflict with the
provisions set forth herein). The agreement to arbitrate shall be specifically
enforceable under applicable law in any court of competent jurisdiction. Notice
of the demand for arbitration shall be filed in writing with the other parties
to this Subscription Agreement and with the AAA. Once the arbitral tribunal has
been constituted in full, a hearing shall be held and an award rendered as soon
as practicable. The demand for arbitration shall be made within a reasonable
time after the claim, dispute or other matter in question has arisen, and the
parties are not making progress toward a resolution. In no event shall it be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter would be barred by the applicable
contractual or other statutes of limitations.


The parties shall have reasonable discovery rights as determined by the
arbitration. The award rendered by the arbitrators shall be final and judgment
may be entered in accordance with applicable law and in any court having
jurisdiction thereof. The decision of the arbitrators shall be rendered in
writing and shall state the manner in which the fees and expenses of the
arbitrators shall be borne.


5.12 Waivers. No delay on the part of any party in exercising any right, power,
or privilege hereunder shall operate as a waiver thereof. Nor shall any waiver
on the part of any party of any such right, power or privilege, nor any single
or partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
The rights and remedies of any party based upon, arising out of or otherwise in
respect of any inaccuracy in or breach by any other party of any representation,
warranty, covenant or agreement contained in this Subscription Agreement shall
in no way be limited by the fact that the act, omission, occurrence or other
state of facts upon which any claim of any such inaccuracy or breach is based
may also be the subject matter of any other representation, warranty, covenant
or agreement contained in this Subscription Agreement (or in any other agreement
between the parties) as to which there is no inaccuracy or breach.
 
 
 
13

--------------------------------------------------------------------------------

 

 
5.13 Variations in Pronouns. Wherever the context shall so require, all words
herein in the male gender shall be deemed to include the female or neuter gender
and vice versa, all singular words shall include the plural, and all plural
words shall include the singular. All pronouns and any variations thereof refer
to the masculine, feminine or neuter, singular or plural, as the context may
require.


5.14 Presumption Against Scrivener. Each party waives the presumption that this
Subscription Agreement is presumed to be in favor of the party which did not
prepare it, in case of a dispute as to interpretation.




[-REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-]


 
14

--------------------------------------------------------------------------------

 


BLUE SKY LEGENDS


NASAA LEGEND


IN MAKING AN INVESTMENT DECISION, SUBSCRIBERS MUST RELY ON THEIR OWN EXAMINATION
OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT
BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.


NOTICE TO RESIDENTS OF ALL STATES


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SECURITIES ARE SUBJECT IN VARIOUS STATES TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
CONFIDENTIAL TERM SHEET. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


IN WITNESS WHEREOF, the Subscriber and the Company have caused this Subscription
Agreement to be duly executed as of the date first above written.


SUBSCRIBER:


By: _______________________________ (signature)


Name: _____________________________ (print name)


Title: ______________________________
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
SUBSCRIPTION AMOUNT




SUBSCRIBER
NO. OF UNITS
SUBSCRIPTION AMOUNT
 
 
Name: ______________________________
 
 
Address: ____________________________
 
____________________________________
 
____________________________________
 
____________________________________
 
 
Tax ID # ____________________________
 
 
____________________________________
(Signature)
 
 
________
$______________





Accepted by ECOREADY CORPORATION




By: _________________________________
Name: Boris Rubizhevsky
Title: Chief Executive Officer




 
16

--------------------------------------------------------------------------------

 
 
SUBSCRIBER QUESTIONNAIRE AND STATEMENT


ECOREADY CORPORATION


Questionnaire


Before any sale of securities in EcoReady Corporation (the “Company”) can be
made to you, this Subscriber Questionnaire and Statement (the “Questionnaire”)
must be completed by you. The purpose of this Questionnaire is to determine
whether you are an “accredited investor” as defined in Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Securities Act”).


1. Name:


2. Address:


Home: __________________________________________________


Telephone: _____________________


Business:
Telephone: _____________________


3.  Social Security Number or Taxpayer ID Number: ___________________


4.  Occupation: ___________________________________________________


5.  Age: _______


6.  The following information is required to ascertain whether you would be
deemed an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act. Please check whether you are any of the following:


(a) A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3 (a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in Section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.


Yes ___ No ___
 
 
 
17

--------------------------------------------------------------------------------

 

 
(b) A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940.


Yes ___ No ___


(c) An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.


Yes ___ No  ___


(d) A director or executive officer of the Company.


Yes ___ No ___


(e) A natural person whose individual net worth, or joint net worth with your
spouse, at the time of your purchase exceeds $1,000,000.


Yes ___ No ___


(f) A natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with your spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.


Yes ___ No ___


(g) A trust, with total assets in excess of $5,000,000 not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., directed by
a person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment).


Yes ___ No ___


(h) An entity in which all of the equity owners are accredited investors.


Yes ___ No ___


7. Please indicate the amount of the current net worth, which relates to your
home, furnishings and automobiles. $_________
 
 
 
18

--------------------------------------------------------------------------------

 

 
8. Investment, business, and educational experience:


(a) Educational background: _________________________


(b) Principal employment positions held during last five years:
_____________________


(c) Frequency of prior investments (check one in each column):



 
Stocks and/or Bonds
Venture Capital Investments
Frequently
   
Occasionally
   
Never
   



9. If you do not require the assistance or advice of a Subscriber
representative, please indicate below whether you believe you have sufficient
knowledge and experience in financial and business matters generally to be
capable of evaluating the merits and risks of this investment and, if so, please
sign the Subscriber Statement below:


Yes ___ No ___


Subscriber Statement


I represent that the foregoing information is true and correct, and that I will
notify the Company immediately if any material change in any of such
information, which occurs prior to the closing of the purchase of the Company’s
securities by me. I agree to furnish to the Company additional information
requested by it in connection with its determination of whether an offer and
sale of the Company securities may be made to me.


In connection with the proposed purchase of securities, the undersigned
represents that he has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of this
proposed investment.


The undersigned has considered that he might have to hold the proposed
investment for an indefinite period of time, and might have to bear a complete
economic loss. The undersigned represents that the information contained in the
Questionnaire, which has been completed by the undersigned and delivered to the
Company, is true and correct.


The purchase of the securities of the Company by the undersigned will be solely
for the account of the undersigned and not for the account of any other person
and will not be made with a view to any resale or distribution thereof.


The undersigned recognizes that the proposed investment is being offered in a
manner that is intended to comply with the requirements of Regulation D under
the Securities Act of 1933, as amended, and that any acceptance of the
undersigned’s Subscription Agreement by the Company will have been induced by
the reliance of the Company on the correctness of the representations contained
therein and herein.
 
 
 
19

--------------------------------------------------------------------------------

 

 
The undersigned understands that, in addition to the restricted stock
requirements of Rule 144, clearing brokers may decline to deposit into
undersigned’s account any stock certificate for a security that (1) has a
closing price below one cent ($0.01) and/or (2) has stale or incomplete filings
with the U.S. Securities and Exchange Commission (SEC) or with Canada’s System
for Electronic Document Analysis and Retrieval (SEDAR). Moreover, in the event
that Company files with Pink Sheets, clearing brokers may decline to even
consider depositing Company’s securities. In addition to these conditions and
limitations, the undersigned understands that clearing brokers may subject
Company’s securities to additional review before accepting such securities for
deposit. This review process may (1) take up to two weeks or longer and (2) may
include research into Company and/or the undersigned. The undersigned also
understands that certain characteristics triggering additional review include
but may not be limited to: (1) low price of the security or securities under
review; (2) large number of shares being deposited with clearing broker into the
undersigned’s account; (3) the securities in question are non-exchange traded;
(4) the stock certificates are recently issued; (5) recent merger activity of
the underlying Company; and/or (6) change of name of the underlying Company
issuing these stock certificates. Clearing brokers may also charge a fee to
Subscriber’s account for this review. Finally, the undersigned understands that
all of the aforementioned conditions, limitations, and characteristics
triggering review may apply to the undersigned’s Deposit/Withdrawal At Custodian
(DWAC) requests, Automated Customer Account Transfer Account Service (ACATS)
requests, and Depository Trust Company (DTC) receipts for deposit requests.




[-REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-]
 
 
 
20

--------------------------------------------------------------------------------

 

 
The undersigned acknowledges his, her or its understanding of the contents of
the Subscription Agreement.


EXECUTION BY AN INDIVIDUAL (Not applicable to entities)


I represent that the foregoing information is true and correct.




Dated: April _______, 2011




_______________________________
(Name of Investor -Please Print)




_______________________________
(Signature)




_______________________________
(Name of Co-Investor -Please Print)




_______________________________
(Signature of Co-Investor)




EXECUTION BY AN ENTITY (Not applicable to individuals) I represent that the
foregoing information is true and correct.


Dated: April _______, 2011




_______________________________
(Print Name of Company/Partnership)



 
By: ____________________________
 
 
Name: _________________________


Title: __________________________





--------------------------------------------------------------------------------